Citation Nr: 1631595	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) decision dated in July 2012.  The Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran died in March 2004.

2.  The Veteran and the Appellant did not continuously cohabit for at least the period from 1999 to his death in March 2004, and the separation was not solely due to the misconduct of, or procured by, the Veteran without the fault of the Appellant, who held herself out (and believed herself to be) married to another individual throughout this period.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although the Appellant was not sent a VCAA letter in this case, the essential facts in this case are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In the circumstances of this case, there is no possibility that additional efforts to assist or notify the Appellant in accordance with the VCAA would assist her in substantiating her claim.  Therefore, she is not prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Status as Surviving Spouse

In specific circumstances, death benefits may be paid to the surviving spouse of a Veteran.  See 38 U.S.C.A. §§ 1310, 1541 (West 2014).  The Appellant claims VA death benefits as the surviving spouse of the Veteran, who died in March 2004.  In order to establish her status as claimant, it must be shown that the Appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  

In support of her claim, the Appellant has submitted evidence showing that she is in receipt of benefits from the Social Security Administration (SSA) as the widow of the Veteran.  However, VA is not bound by the findings of SSA, but instead must follow its own law and regulations regarding establishing status as a surviving spouse.

For VA purposes, to qualify as a "surviving spouse" a claimant must satisfy four elements.  See 38 C.F.R. § 3.50(b).  First, the claimant's marriage to the Veteran must meet the requirements of 38 C.F.R. § 3.1(j), which defines "Marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  Second, the claimant must have been the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  Third, the claimant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with certain exceptions inapplicable here).  38 C.F.R. 
§ 3.50(b)(1).  Fourth, the claimant generally must not have remarried, although there are limited exceptions if the remarriage was terminated.  38 U.S.C.A. § 103(d); 38 C.F.R. §§ 3.50(b)(2), 3.55(a).

Here, there are problems with all four elements.  As to the first element, a valid marriage, although the Appellant submitted a marriage license, which permits a couple to marry, she has not submitted a copy of the actual marriage certificate, showing that they did in fact marry.  There is evidence that they married, however, consisting of the Appellant's testimony, a record that the Veteran filed for divorce, and SSA's acceptance of the Appellant as the surviving spouse of the Veteran.  

However, even assuming that they did marry, the second element requires that she be the Veteran's spouse at the time of his death.  In this case, the Veteran's marital status as listed on his death certificate was "divorced."  There is no record of the divorce, and the Appellant contends that although the Veteran filed for divorce, the divorce was never finalized.  The Appellant submitted an abstract from a Texas family court showing that the Veteran filed for divorce from the Appellant in February 1988, but that the case was dismissed in August 1989 for want of prosecution.  Thus, it is not clear whether or not they were ever divorced.

Nevertheless, the third element for a valid marriage is a requirement of "continuous cohabitation."  This means that the Appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.  

Here, the evidence establishes that there was no continuous cohabitation.  In particular, it is undisputed that the Appellant did not live with the Veteran from 1999 to his death in March 2004.  She states that in 1999, she attempted to marry another individual, W.B., but that she later found out that she had never been divorced from the Veteran, so that this marriage to W.B. was not valid.  She apparently lived with W.B. as his wife from at least 1999 to the Veteran's death in 2004, and there is no evidence, including her own statements, that she lived with the Veteran during this period.  At her hearing, she testified that she left the Veteran because she had mental health issues, he "would get Alzheimer's disease," and her daughter was a teenager.  Moreover, she married, or at least thought she married, another man, W.B., in 1999, and remained under the impression she was married to him until after the Veteran's death  Thus, the evidence does not indicate that the "separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse."  See 38 C.F.R. § 3.53.  Although she stated that she remained in contact with him after their separation, she did not state that she lived with him, and in fact, she was holding herself out as married to another individual throughout this time.  

Hence, even if, as she states, she was legally married to the Veteran, and was never divorced from him, her claim must fail on the basis that she did not continuously cohabit with the Veteran from the date of marriage until his death.  

Further, the fourth element requires that the Appellant not have remarried.  The Appellant claims that her second marriage was not valid.  In support, she submitted a copy of her divorce decree, showing a divorce was granted between her and W.B. in May 2011.  The Appellant claims that this was proof that the marriage was never valid, but since it is a divorce decree, rather than an annulment or finding of a void marriage, such cannot be established from this document.  Likewise, nothing regarding the validity of the marriage can be implied by the Court's restoring to her the Veteran's last name, which was her previous legal name, and identified in the divorce decree as her "maiden" name, i.e., her name at birth.  

In certain circumstances, if the remarriage of a surviving spouse is terminated, she can receive specific VA benefits.  See 38 U.S.C.A. § 103(b); 38 C.F.R. § 3.55.  If the marriage is terminated because it was void, or was annulled, an otherwise qualifying surviving spouse may receive VA death benefits.  38 C.F.R. § 3.55(a).  However, as noted above, the Appellant was divorced; there was no finding that the marriage to W.B. was void, nor was the marriage annulled.  Moreover, because the Veteran and the Appellant ceased cohabitation prior to the Veteran's death, a finding that the marriage of W.B. was void would not entitle the Appellant to status as the surviving spouse.    

Under 38 C.F.R. § 3.55(a)(3), an otherwise qualifying surviving spouse may be entitled to DIC if her subsequent marriage is terminated by divorce, but, again, she does not meet the criteria required for a surviving spouse, because she and the Veteran did not continuously cohabit.  Additionally, DIC is the only death benefit that may be restored after the Veteran's death, in the circumstances here, where the Veteran's remarriage occurred before she was 57 years of age.  See 38 C.F.R. § 3.55.

Moreover, with respect to death pension, according to a letter dated in May 2016 from Social Security Administration (SSA), beginning in December 2014, the Appellant's monthly SSA benefit was $1,076.  In contrast, the maximum rate for death pension for an individual in her circumstances for that time period was $719 per month.  As such, since her SSA income exceeds the maximum rate for death pension, she would not, even as a qualifying surviving spouse, be entitled to receive any death pension benefits.  See 38 C.F.R. § 3.271.  

In sum, although there are problems with each of the four elements that are required to establish status as a surviving spouse, it is undisputed that the requirement of continuous cohabitation from marriage until the Veteran's death has not been met.  Because all four elements are required, her claim fails on the basis of lack of continuous cohabitation alone.  As such, it is not necessary to further investigate the validity of her marriage to either the Veteran or to W.B., or whether she was ever divorced from the Veteran.  Based on the undisputed facts, there is no legal basis on which the Appellant's claim for death benefits can be granted.  As the law and not the evidence is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).   


ORDER

Entitlement to recognition as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


